DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 3, there is no antecedent basis for the terms “the first position”, “the second position” and “the third position”. Accordingly, the scope of claim 2 cannot be clearly ascertained.
It is noted that claims 3-5 are included herein merely because they depend from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Herdman 2004/0221630 (hereinafter Herdman)

Re Claim 1.
Herdman discloses a key-operated lock (Fig. 37-40, para [0219]) comprising: a housing (12) having a circularly cross-sectioned bore (14) therein defined by a bore wall (Fig.37), wherein the bore has an axial direction (at 54), the housing having a set of driver chambers (within 146, 18a) aligned along the axial direction with each driver chamber extending radially towards the bore, and having a set of inactive master-pin chambers (within 148, 18b) aligned along the axial direction with each inactive master-pin chamber extending radially towards the bore, wherein the set of inactive master-pin chambers (18b) are spaced circumferentially around the bore from the set of driver chambers (18a) and each inactive master-pin chamber aligns circumferentially with a respective driver chamber; a core (16) rotatably mounted in the bore and having a main key slot () and a change tool slot () formed therein each extending substantially parallel to the axial direction, wherein the core has an outer cylindrical surface which meets the bore wall at a shear line; a set of pin stacks (20,22,26), each comprising pin stack elements including: a driver (20), wherein the driver is movably mounted in one of the driver chambers for radial movement relative to the bore in the housing, and for movement partially into the bore in the housing; a tumbler assembly (22) movably mounted in the core for radial movement relative to the bore in the body and moveable to a position projecting from the core, wherein in a key-pull position of the core the tumbler assembly is radially aligned with the driver, the tumbler assemblies including a plurality of releasably engaged parts (change balls 56/master shims 60) movable relative to each other upon disengagement to change a dimension of the tumbler assemblies, wherein the releasably engaged parts are disengaged by insertion of a change tool (64) into the change tool slot (see front of core) when the core is in a top-master-rekey position; and wherein for at least one of the pin stacks, the pin stack elements further comprise one or more master pins (56/60) where each master pin is moveable between a position within the core above the respective tumbler assembly and a position in the inactive master-pin chamber when the core is in a basic rekey position in which the tumbler assembly is radially aligned with the set of inactive master-pin chambers.
Herdman clearly discloses moving the change balls (56) and/or master shims (60) between the pin chambers (18a,18b and 58,58a) as desired to change the key combination and enhance lock security by providing more lock code permutations (para [0123-0128, 0135-0146, 0167, 0168).
Re Claim 2. (as best understood)
Herdman discloses the key-operated lock of claim 1, wherein the pin stack elements meet at shear points such that, when all the pin stacks have shear points coincident with the shear line, the core is free to rotate in the bore among the first position, the second position and the third position; and, when at least one of the pin stacks does not have a shear point coincident with the shear line, the core is not free to rotate (para [0123]).
Re Claim 3. (as best understood)
Herdman discloses the key-operated lock of claim 2, wherein when a top-master key (62) is inserted into the main key slot, all the shear points associated with all the tumbler assemblies are coincident with the shear line, and the lock is configured such that the top-master key can be changed by changing the dimension of the tumbler assemblies (56,60).

Re Claim 4. (as best understood)
Herdman discloses the key-operated lock of claim 3, wherein when a patron key (second key, para [0123]) is inserted into the main key slot, at least one shear point associated with one of the master pins and either another master pin or the driver is coincident with the shear line.
Re Claim 5. (as best understood)
Herdman discloses the key-operated lock of claim 4, wherein the lock is configured such that the patron key (second key) can be changed by moving at least one master pin (56,60) between the position within the core above the respective tumbler assembly and the position in the inactive master-pin chamber.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hill 3,667,262 (hereinafter Hill).
Re Claim 11. 
Hill discloses a method of rekeying a key-operated lock from being operable by a first master key (154) and a first patron key (150) to being operable by a second master key (“new key”, col.9, line 28) and second patron key (“new patron key”, col.9, line 43), the method comprising: placing the lock into a master rekey position (Fig.5); reconfiguring a set of tumbler assemblies (56) from a first arrangement wherein the first master key operates the lock to a second configuration where the second master key operates the lock (col.7-11; col. 7, lines 34-48); placing the lock in a basic rekey position (fig.3) wherein master pins (32) are reconfigured such that the second patron key (“new patron key”) operates the lock.
It is noted with respect to claims 11-15, that while Hill does not use the same terminology for the claimed multiple keys (first and second master, first and second patron keys), Hill does disclose multiple key arrangements which read on the claimed keys including a first master (154) and first patron key (150) and a “new key” (col.9, line 28) and “new patron key” (col. 9, line 43).
Re Claim 12.
Hill discloses the method of claim 11, wherein the step of placing the lock into the master rekey position comprises: inserting the first patron key (150) into a main key slot of a core rotatably mounted in a bore of a housing, wherein the set of tumbler assemblies (56) are mounted in the core, and the first patron key is inserted when the core is in a key-pull position in which the set of tumbler assemblies are radially aligned with a set of drivers mounted in the housing, and wherein the set of tumbler assemblies are movably mounted in the core for radial movement relative to the bore in the body; turning the first patron key to thus turn the core to the basic rekey position in which the set of tumbler assemblies is radially aligned with a set of inactive master pin chambers in the housing; removing the first patron key from the main key slot; inserting the first master key (154) into the main key slot; and turning the first master key so as to move the core to a master rekey position.
Re Claim 13.
Hill discloses the method of claim 12, wherein the step of reconfiguring the set of tumbler assemblies comprises: inserting a change tool (88) into a change tool slot (86) in the core; removing the first master key from the main key slot; inserting the second master key into the main key slot, wherein inserting the second master key changes a dimension of at least one of the tumbler assemblies thus changing the tumblers from the first arrangement to the second arrangement; and removing the change tool.
Re Claim 14.
Hill discloses the method of claim 13, wherein each tumbler assembly of the set of tumbler assemblies includes a plurality of releasably engaged parts (74/90/64) movable relative to each other upon disengagement to change the dimension of the tumbler assembly, and wherein insertion of the change tool (88) disengages the engaged parts when the core is in the master rekey position and removing the change tool reengages the releasably engaged parts thus rekeying the lock for the second master key.
Re Claim 15.
Hill discloses the method of claim 14, wherein the step of placing the lock in the basic rekey position comprises: turning the second master key (“new key”, col.9) so as to move the core to the basic rekey position; removing the second master key; and inserting the second patron key such that one or more of the master pins move between a position in one of the inactive master-pin chambers and a position within the core above one of the tumbler assemblies thus rekeying the lock for the second patron key.

Allowable Subject Matter
Claims 6-10 are allowed.
The prior art of record fails to teach the lock elements and functionality set forth in claim 6 including, “A key-operated lock comprising: a housing; a core rotatable mounted in the housing; a plurality of master pins in a first configuration to allow a first patron key to open the lock; and a plurality of reconfigurable tumbler assemblies in a first arrangement to allow a first master key to open the lock; wherein the housing, the core, the plurality of master pins and the plurality of pin stacks are configured to have: a key pull position in which at least the first master key and the first patron key are insertable into the lock so as to be able to lock and unlock the lock; a basic rekey position in which the plurality of master pins are reconfigured by inserting a second patron key into a second configuration, wherein in the second configuration, the first patron key is not able to lock and unlock the lock from the key pull position and the second patron key is able to lock and unlock the lock from the key pull position; and a top-master rekey position in which the reconfigurable tumbler is reconfigured by insertion of a change key and a second master key into a second arrangement, wherein in the second arrangement the first master key and first patron key are not able to lock and unlock the lock from the key pull position and the second master key is able to lock and unlock the lock from the key pull position.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675